UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LG ELECTRONICS INC.,
Plaintif£,
ye
SAINT LAWRENCE COMMUNICATIONS, LLC,

Defendant.

EVS CODEC TECHNOLOGIES, LLC and SAINT
LAWRENCE COMMUNICATIONS LLC,

Plaintiffs,
-y-
LG ELECTRONICS INC., LG ELECTRONICS
U.S.A. INC., and LG ELECTRONICS

MOBILECOMM U.S.A., INC.,

Defendants.

DENISE COTE, District Judge:

18cv11082
19cv7397

(BLC}
(DLC}

ORDER OF
DISCONTINUANCE

 

 

   
  

SN TEET AT OE
Meee MRL SE Lat

o

|
\ ix i
it DATE FLED: WAT)

PU eth ay

 

 

It having been reported to this Court that the above-

captioned cases have been settled,

it is hereby

ORDERED that the above-captioned actions are discontinued

without costs to any party and without prejudice to restoring

the actions to this Court’s calendar if the application to

restore the actions is made by February 25, 2020.

T£ no such

application is made by that date, today’s dismissal of the

 

 

 
actions is with prejudice. See Muze, Inc. Vv. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

Dated: New York, New York
January 24, 2019

{Aig hd
DENISE COTE
United Stlates District Judge

 
